Citation Nr: 0630901	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  03-33 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hepatitis B and C.

2.  Entitlement to an effective date prior to June 28, 2002, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).






INTRODUCTION

The veteran served on active duty from September 1960 to 
March 1966, from January 1969 to December 1970, and from July 
1985 to September 1992.  He also served in the Army National 
Guard of Kentucky.

This matter comes before the Board of Veterans' Appeals 
(Board) from February 2002 and September 2003 rating 
decisions issued by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) located in Nashville, 
Tennessee.  Additional development was requested by the Board 
in April 2005; this matter is again before the Board for 
appellate review.


FINDINGS OF FACT

1.  Competent medical evidence does not reveal a current 
diagnosis hepatitis B or C.

2.  The veteran did not file a notice of disagreement within 
one year of his notification of the May 1994 rating decision 
in which service connection for PTSD was denied and the 
determination became final.

3.  A claim to reopen was not received prior to June 28, 
2002.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for hepatitis B or C.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2006).

2.  The criteria for an effective date prior to June 28, 
2002, for the grant of service connection for PTSD are not 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claim

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to that effect; lay assertions of medical 
status, such as the veteran's statements in support of claim, 
do not constitute competent medical evidence of the diagnosis 
or etiology of the claimed disabilities.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The diagnosis of a current chronic disability is requisite 
for service connection and there can be no valid claim for 
service connection in the absence of proof of a present 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  
April 2001 and April 2002 VA laboratory reports contain 
negative test results for hepatitis B and C.  As the 
competent medical evidence does not reveal the current 
diagnosis of hepatitis B or C, the weight of the evidence is 
against his service connection claim.  While the veteran 
asserts that he has hepatitis as the result of in-service 
risk factors, his opinions are not that of a trained medical 
professional and are not competent diagnostic evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  In 
short, service connection is not warranted for hepatitis B or 
C and this appeal is denied.

Earlier Effective Date Claim

Under applicable criteria, except as otherwise provided, the 
effective date of an evaluation and award of compensation 
based on an original claim or a claim reopened after final 
disallowance, will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  See 38 
C.F.R. § 3.400 (2006).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any claimant 
under the laws administered by VA.  See 38 U.S.C.A. § 5101 
(West 2002); 38 C.F.R. § 3.151(a) (2006).  A claim is defined 
broadly to include a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  Any 
communication indicating an intent to apply for a benefit 
under the laws administered by VA may be considered an 
informal claim provided it identifies, but not necessarily 
with specificity, the benefit sought.  See 38 C.F.R. §§ 
3.1(p), 3.155(a) (2006); Servello v. Derwinski, 3 Vet. App. 
196, 199 (1992).  In determining when a claim was received, 
the Board must review all communications in the claims file 
that may be construed as an application or claim.  See 38 
U.S.C.A. § 7104(a) (West 2002); Quarles v. Derwinski, 3 Vet. 
App. 129, 134 (1992).

A brief review of the history of this claim reveals that 
service connection was denied by a May 1994 rating decision 
as the competent medical evidence, while showing treatment 
for psychiatric problems, did not contain a diagnosis of 
PTSD.  The veteran was notified of this, along with his 
appellate rights, in June 1994.  He did not file a notice of 
disagreement within one year of his notification and the 
determination became final.  See 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1993).  

Service connection was established and a 100 percent 
evaluation was assigned for PTSD by a September 2003 rating 
decision based on his claim to reopen, effective June 28, 
2002.  The veteran voiced disagreement with the effective 
date of his benefits in January 2004, indicating his payments 
should include the period from November 1992 to January 1996 
(with no further explanation of these dates).  However, his 
claim from the early 1990's was deferred in August 1993 and 
adjudicated in May 1994 (which, as indicated above, became 
final).  As the veteran did not file a claim to reopen prior 
to June 2002, an earlier effective date is not warranted.  
See 38 C.F.R. § 3.400 (2006).  Accordingly, the weight of the 
evidence is against an effective date prior to June 28, 2002, 
and this appeal is denied.  




Duty to Notify and Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2006).  

In January 2004, the veteran was informed by letter of the 
evidence necessary to establish a service connection claim 
and asked to identify in-service hepatitis risk factors.  See 
also April 2005 letter.  The letter also informed him of the 
evidence he was expected to provide, and the evidence VA 
would seek, and asked to send the needed evidence to VA.  As 
the weight of the evidence is against the veteran's service 
connection claim, any questions as to any appropriate 
effective dates or potential disability ratings are rendered 
moot.  Under these circumstances, the Board is satisfied that 
any issue as to the completeness as to these elements of the 
notice was harmless, that VA's notice requirements are met, 
and this decision is nonprejudicial.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993). The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  Under these 
circumstances, the Board is satisfied that any issue as to 
the timing or completeness of the notice was harmless and 
nonprejudicial to the veteran.  

As for his PTSD claim, the issue of entitlement to service 
connection and a maximum 100 percent disability rating were 
substantiated in the September 2003 rating decision, and VA 
no longer had any further duty to notify the veteran how to 
substantiate this portion of his claim.  Moreover, his filing 
a notice of disagreement as to the effective date assigned 
did not trigger additional section 5103(a) notice.  Rather, 
VA was then required to fulfill its statutory duties under 38 
U.S.C.A. §§ 5104 and 7105 and regulatory duties under 38 
C.F.R. § 3.103, which was fulfilled in August 2005.  
Regardless, his notice of disagreement was received with 
annotations on a photocopy of the regulation pertaining to 
effective dates, showing actual knowledge of the criteria.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2006).  As the veteran has not identified or submitted 
competent evidence of a current hepatitis diagnosis, a VA 
examination has not been ordered.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  As for his earlier effective date 
claim, the medical evidence is not determinative (the result 
is instead determined by when a claim to reopen was filed), 
and, as such, a VA medical examination and/or opinion has not 
been obtained.  Id.  VA medical records, private medical 
evidence, employment records, and Social Security 
Administration records have been obtained.  The veteran's 
various statements in support of his claim, including 
attached photocopied evidence, have been associated with his 
claims folder.  He was informed by letter in August 2004 that 
evidence from a non-Federal government source was unable to 
be obtained by VA.  See 38 C.F.R. § 3.159(e) (2006).  As the 
veteran has not identified or authorized VA to obtain any 
additional evidence pertinent to this claim, no further 
assistance to the veteran regarding development of evidence 
is required.


ORDER

Service connection for hepatitis B and C is denied.

An effective date prior June 28, 2002, for the grant of 
service connection for PTSD is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


